Deen, Presiding Judge.
Pursuant to Code Ann. § 6-701 (a) 2, an interlocutory appeal was granted to review an order of the trial court granting a motion in limine prohibiting the Coles, plaintiffs in the action below, from “... introducing evidence or arguing any facts relative to prior accidents at the defendant’s premises or remedial steps taken after the subject accident.” This order is so broad that it excludes evidence which is admissible as an exception to the “other transactions” rule and must be reversed for the reasons set forth in Division 1 of Gunthorpe v. Daniels, 150 Ga. App. 113 (257 SE2d 199) (1979). All of the cases relied upon by appellee in support of the trial court’s order are cases which have been tried and show that the plaintiff did not meet his evidentiary burden of proof to fall within the exception to the rule.

Judgment reversed.


Banke and Carley, JJ., concur.

James W. Freidewald, Fred D. Bentley, Jr., for appellants.
Ben Kingree, Steven L. Beard, for appellee.